Citation Nr: 1442514	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a cervical spine disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from March 1966 to March 1969 and from June 2004 to December 2005.  The Veteran also served in the Tennessee Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system reveals a May 2014 brief from the Veteran's representative and additional VA treatment records from June 2011 to January 2014 that have been reviewed by the Board.  The remaining documents are duplicative of records contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not contain documents that are pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty as an armor crewman in Iraq from November 2004 to October 2005.  He has contended that he injured his neck from the jarring impact of his helmet and interceptor body armor (IBA) as he rode in a Humvee at high speeds on bumpy roads.  The Veteran has also asserted that he was treated by a medic while in Iraq, but did not obtain a line of duty determination reflecting his complaints.  See September 2010 Notice of Disagreement.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the RO was able to secure the Veteran's personnel records from his first and second periods of active service as well as the service treatment records from his first period of active service.  However, the RO was unable to obtain service treatment records from his second period of service and prepared a memorandum that the records could not be located.  See March 2008 Formal Finding on the Unavailability of Service Records.  Subsequently, the Veteran was informed of the unavailability of those records.  See March 2008 VA letter to the Veteran.  The Veteran submitted two treatment records from the pertinent service period, but the records are irrelevant to the issue currently on appeal. 

The Board finds that a further attempt should be made to obtain the Veteran's service treatment records from his second period of active service.  He served in the Tennessee Army National Guard from September 1982 to January 2007 and was activated between June 2004 and December 2005.  The RO requested service treatment records from a number of sources in the following order: the Records Management Center (RMC), the National Personnel Records Center (NPRC), and the National Guard 278th ARS.  In March 2008, the Veteran identified the Tennessee National Guard Headquarters in Kingsport, Tennessee, as a potential custodian of his service treatment records.  Consequently, the RO made only one phone call to the Tennessee National Guard Headquarters in Kingsport and left a voicemail message.  See March 2008 Report of Contact.  There has been no subsequent action taken by the RO and no affirmative indication that the requested records did not exist.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile).  

Furthermore, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection of a cervical spine disorder.  VA treatment records reveal complaints of neck pain within one year of the Veteran's separation from active service.  See August 2006 VA treatment record.  Subsequent VA treatment records also indicate the Veteran was diagnosed with cervicothoracic segmental joint dysfunction, degenerative joint disease, and spondylosis of the cervical spine.  Therefore, a VA examination and medical opinion are needed to address the nature and etiology of any cervical spine disorder that may be present. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the Mountain Home VA Medical Center dated since January 2014 and any radiographic studies of the cervical spine, if they exist, from January 2006 to December 2006.

If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should make additional efforts to obtain the Veteran's service treatment records from his second period of active service from June 2004 to December 2005.  The National Headquarters in Kingsport, Tennessee, and the Tennessee Adjutant General should be contacted as possible sources of the records.  

Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  The paper and virtual claims file should be made available to the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay assertions.  

The examiner should elicit a history from the Veteran, to include the circumstances of his service in Iraq and the onset of his cervical spine symptoms.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any cervical spine disorder that has been present during the appeal period.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder began in or is otherwise related to his military service, to include the jarring impact of his helmet and interceptor body armor while rode in a Humvee at high speeds on bumpy roads in Iraq.  In rendering the opinion, the examiner should consider the January 2006 VA treatment record referring to the Veteran's work-related traumatic brain injury in 2002, the August 2006 VA treatment record, and the April 2008 VA spine examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

